DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on May 7, 2022, claims 1, 4 and 9 were amended, and claims 2, 5 and 10 were cancelled. Claims 1, 3, 4, 6-9 and 11-13 are currently pending in this application.
Allowable Subject Matter
Claims 1, 3, 4, 6-9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claims 1, 4 and 9, the most relevant references, US 2008/0278670 to Abe et al. (Abe) and US 5,771,084 to Fujimori et al. (Fujimori), fail to disclose or suggest a display as well as a method of manufacturing the same in which only the first liquid crystal in the first liquid crystal region corresponding to the blue pixel is mixed with a chiral agent.
At first, as shown in Fig. 1, Abe only discloses a display comprising a liquid crystal cell disposed between the transistor substrate SUB1 and the color filter substrate SUB2, the liquid crystal cell comprising a plurality of protrusion structures PT (partition walls) dividing the liquid crystal cell into a first liquid crystal region LC(B) and a second liquid crystal region LC(G) and/or LC(R),
wherein the first liquid crystal region LC(B) corresponds to a blue pixel, the second liquid crystal region corresponds to a red pixel LC(R) and/or a green pixel LC(G), and the first liquid crystal region LC(B) and the second liquid crystal region LC(G) respectively comprise a first liquid crystal B and a second liquid crystal G, and
wherein a product of an average refractive index and a thickness of the first liquid crystal B is different from that of the second liquid crystal G or R (paragraph 43).
Further, as shown in Figs. 1A and 1B, Fujimori discloses a liquid crystal cell 10 comprising a plurality of protrusion structures 4 dividing the liquid crystal cell 10 into a plurality of liquid crystal regions 3. However, liquid crystal material in each region 3 is mixed with a chiral agent (col. 4, lines 34- 36 and col. 5, lines 6-8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/               Primary Examiner, Art Unit 2871                                                                                                                                                                                         
May 10, 2022